UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A (Amendment No. 1) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013. [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-13869 ONE WORLD HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 87-0429198 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 14515 Briarhills Parkway, Suite 105, Houston, Texas 77077 (Address of principal executive offices) (Zip Code) (281) 940-8534 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Act: None Securities registered under Section 12(g) of the Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes []No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes []No [X] The aggregate market value of the Registrant’s shares held by non-affiliates as of June 30, 2013 was $410,092 For this purpose, shares held by non-affiliates are all outstanding shares except those held by directors, executive officers and shareholders who beneficially own 10% or more of the registrant’s outstanding shares. This determination of affiliate status is not a determination of affiliate status for other purposes. The registrant has one class of securities, its $0.0025 par value common stock. As of April 14, 2014, the registrant had 21,856,719 shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE. None. EXPLANATORY NOTE One World Holdings, Inc. (the “Company”) is filing this Amendment No.1 to the Annual Report on Form 10-K (the “Annual Report”) to amend its Annual Report on Form 10-K for the year ended December31, 2013, which was filed with the Securities and Exchange Commission on April 14, 2014 (the “Original Filing”). The Company is filing this Annual Report on Form 10-K/A solely to correct certain errors to the cover sheet in the Original Filing. No other changes have been made to the Original Filing other than the change to the cover page.This Form 10-K/A does not reflect events occurring after the filing date of the Original Filing. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) with the Securities Exchange Act of 1934, the Registrant has duly caused this Annual Report to be signed on its behalf by the undersigned, thereunto duly authorized. ONE WORLD HOLDINGS, INC. By: /s/Corinda Joanne Melton Corinda Joanne Melton President, Chief Executive Officer, Principal Executive Officer May 1, 2014 By: /s/ Dennis P. Gauger Dennis P. Gauger Chief Financial Officer, Principal Financial Officer May 1, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, this Annual Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated: Signature Title Date /s/ Corinda Joanne Melton Corinda Joanne Melton President and Chief Executive Officer (Principal Executive Officer, Principal Financial Officer and Director) May 1, 2014 /s/ Stacey McBride-Irby* Stacey McBride-Irby Chief Product Development Officer and Director May 1, 2014 /s/ Wilma Delaney* Wilma Delaney Director May 1, 2014 /s/ Robert Hines* Robert Hines Director May 1, 2014 *By Corinda Joanne Melton, pursuant to power of attorney granted to Ms. Melton in the Original Filing. EXHIBIT INDEX Certification of Chief Executive Officer pursuant to Rule 13a-14 Certification of Chief Financial Officer pursuant to Rule 13a-14 Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350
